NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0718-16T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CHARLES RICHARDSON,

     Defendant-Appellant.
______________________________

              Submitted May 10, 2018 – Decided June 18, 2018

              Before Judges Rothstadt and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Indictment No.
              07-02-0168.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Richard Sparaco, Designated
              Counsel, on the brief).

              Camelia M. Valdes, Passaic County Prosecutor,
              attorney for respondent (Marc A. Festa, Senior
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
     Defendant Charles Richardson appeals from the denial of his

petition for post-conviction relief (PCR) without an evidentiary

hearing.    For the reasons that follow, we affirm.

     Defendant was convicted by a jury of first-degree murder,

N.J.S.A. 2C:11-3(a)(1) and (2), and related weapons offenses,

N.J.S.A. 2C:39-4(a), N.J.S.A. 2C:39-5(b).                The sentencing court

imposed an aggregate sentence of fifty years subject to an eighty-

five percent period of parole ineligibility under the No Early

Release Act, N.J.S.A. 2C:43-7.2.

     Defendant appealed and we affirmed his convictions in an

unpublished opinion.         State v. Richardson, No. A-1467-10 (App.

Div. July 15, 2013) (slip op. at 6).              Defendant did not file a

petition for certification with the Supreme Court.

     The facts underlying defendant's convictions are set forth

in our opinion and need not be repeated here.                 See Richardson,

slip op. at 6-10.

     Defendant filed a PCR petition on June 5, 2014, in which he

argued     ten   different    reasons       why   he    received   ineffective

assistance of counsel during his trial.                Those reasons included

counsel's    failure   to    impeach    a    detective    using    prior     sworn

testimony, not making certain objections during trial, making

improper references to a popular movie, failing to call witnesses,

failing to investigate or consult with defendant, giving "expert

                                        2                                  A-0718-16T3
testimony" in his opening, failing to file a pre-trial motion for

severance   or   requesting   that   the   "court   voir   dire   the   jury

concerning their safety," and improperly advising defendant about

the State's plea offer.

     A brief and amended petition were submitted on behalf of

defendant in November 2015.          In this brief, defendant raised

additional claims that trial counsel was ineffective by failing:

to call witnesses who had knowledge that it was the victim who had

a gun, not defendant; discuss the State's plea offer with defendant

or advise him of his maximum exposure if he was convicted; discuss

the benefit and detriment to defendant if he chose to testify at

trial; and call an expert regarding "bullet fragments recovered

at the scene."    He also argued his petition was not procedurally

barred.

     The PCR court denied defendant's petition by order filed on

July 8, 2016, after placing a decision on the record, in which the

court addressed each of defendant's arguments.             As to the claim

that trial counsel failed to call "self-defense witnesses," the

court concluded that "there's nothing that's been submitted which

establishes that defense counsel even knew of the existence of

these witnesses . . . ."      Moreover, he found that the decision to

not present witnesses that placed defendant at the scene would

have contradicted defendant's alibi defense, which trial counsel

                                     3                              A-0718-16T3
pursued up to the day of trial.           The court also observed that

these witnesses were being identified years after defendant's

trial, conviction and our affirmance of his convictions, without

any reasons why they did not come forward sooner, other than no

one contacted them.        In addition, as to the alleged witness

defendant identified in his petition who knew that defendant and

the victim had past disagreements, the judge observed it was a

proper strategic decision not to introduce that witness, even if

known to trial counsel, because the witness would have supplied a

motive for the crime.

     Turning to defendant's contentions about trial counsel's

failure   to   tell   defendant   about   plea   offers,   the   PCR     court

concluded that the claims were belied by the record, including a

pretrial memorandum that defendant signed indicating his maximum

exposure and the State's plea offer.        The PCR court also addressed

defendant's allegation that although counsel in fact discussed

with him his right to testify at trial, trial counsel improperly

discouraged him from testifying despite defendant's belief that

he would have been persuasive.          The PCR court concluded that if

defendant's allegation was true, the trial attorney made a proper

strategic decision in light of defendant's prior convictions,

which would have been used to impeach defendant.           The court also

found defendant's contention that trial counsel failed to file a

                                    4                                  A-0718-16T3
severance motion was equally belied by the fact that his co-

defendant filed the motion, which the trial court denied.

     The     PCR   court   also   addressed      defendant's   argument   that

counsel was ineffective because he failed to call a ballistic

expert,    and     concluded   that   it   was   an   appropriate   strategic

decision.1       Finally, the PCR court considered defendant's claim

regarding voir diring the jury about their safety, and found,

under the circumstances, there was nothing "inadequate about"

counsel not "pressing that issue."

     Defendant presents the following issues for our consideration

in his appeal.

                    POINT I

                    DEFENDANT   WAS    ENTITLED  TO   AN
                    EVIDENTIARY HEARING WHERE TRIAL
                    COUNSEL FAILED TO INVESTIGATE AND
                    CALL VARIOUS WITNESSES TO ESTABLISH
                    THAT THE VICTIM POSSESSED A GUN AT
                    THE SCENE OF THE SHOOTING IN SUPPORT
                    OF A DEFENSE OF SELF-DEFENSE OR FOR
                    A JURY CHARGE OF THE LESSER-INCLUDED
                    OFFENSE    OF    PASSION/PROVOCATION
                    MANSLAUGHTER.

                    POINT II

                    DEFENDANT   WAS   ENTITLED   TO   AN
                    EVIDENTIARY HEARING WHERE TRIAL
                    COUNSEL FAILED TO COMMUNICATE A PLEA
                    OFFER TO THE DEFENDANT PRIOR TO

1
   We observe that defendant did not support his argument with an
expert's report that identified exactly what the expert would have
testified to at trial.

                                       5                              A-0718-16T3
               DECIDING ON WHETHER     OR   NOT   TO
               PROCEED TO TRIAL.

               POINT III

               DEFENDANT   WAS  ENTITLED   TO   AN
               EVIDENTIARY HEARING ON HIS CLAIM OF
               INEFFECTIVE ASSISTANCE OF COUNSEL
               FOR COUNSEL'S FAILURE TO ADEQUATELY
               ADVISE HIM OF THE ADVANTAGES AND
               DISADVANTAGES OF TESTIFYING IN HIS
               OWN DEFENSE.

               POINT IV

               DEFENDANT   WAS  ENTITLED   TO  AN
               EVIDENTIARY HEARING ON HIS CLAIM
               THAT TRIAL COUNSEL WAS INEFFECTIVE
               IN FAILING TO RETAIN A BALLISTICS
               EXPERT TO EXAMINE THE PROJECTILES
               DISCOVERED OUTSIDE THE VEHICLE.

     We are not persuaded by any of these arguments and affirm

substantially for the reasons expressed by the PCR court in its

compressive oral decision.     We add only the following brief

comments.

     The standard for determining whether counsel's performance

was ineffective for purposes of the Sixth Amendment was formulated

in Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted

by our Supreme Court in State v. Fritz, l05 N.J. 42, 49 (l987).

In order to prevail on a claim of ineffective assistance of

counsel, defendant must meet the two-prong test of establishing

both that: (l) counsel's performance was deficient and he or she

made errors that were so egregious that counsel was not functioning

                                 6                          A-0718-16T3
effectively as guaranteed by the Sixth Amendment to the United

States Constitution; and (2) the defect in performance prejudiced

defendant's rights to a fair trial such that there exists a

"reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different."

Strickland, 466 U.S. at 687, 694.

     We conclude from our review of the record that defendant

failed to make a prima facie showing of ineffectiveness of counsel

within the Strickland-Fritz test.     Accordingly, the PCR court

correctly concluded that an evidentiary hearing was not warranted.

See State v. Preciose, 129 N.J. 451, 462-63 (1992).

     Affirmed.




                                7                          A-0718-16T3